 1

 2

 3

 4

 5

 6

 7

 8
                                  UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11
     TERINA & BRYAN CLARK, individually                   Case No.: 1:18-cv-01661-NONE (JLT)
12   and as Private Attorney Generals on behalf of
     the general public;                                  [PROPOSED] ORDER FOR JOINT
13                                                        STIPULATED PROTECTIVE ORDER
                        Plaintiffs,                       REGARDING CONFIDENTIAL
14                                                        DESIGNATION
             v.
15                                                        (Doc. 42)
     WORLDMARK, THE CLUB, et al.,
16
                        Defendants.
17

18          Good cause appearing, the Court ORDERS:

19          1.      The stipulated protective order (Doc. 42), is GRANTED. However, the parties are

20   reminded that any motion to file documents under seal under Local Rule 141 SHALL be

21   supported by good cause. The mere fact that the documents have been designated as

22   “confidential” according to the protective order, does not form a basis for sealing.

23
     IT IS SO ORDERED.
24

25      Dated:     March 3, 2020                               /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28
